DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-18 are pending and under consideration.
Drawings
2.	The drawings are objected to because the descriptions of FIG. 4A and FIG. 4B are reversed in the BRIEF DESCRIPTION OF THE DRAWINGS.  The description of FIG. 4A describes FIG. 4B and vice versa.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 18 provide for use of an engineered lymphocyte of claim 7 for the treatment of cancer or for the treatment of lung cancer, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1, 5-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0267739 (Berger et al. Sep. 21, 2017), “Berger” in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044), “Jena”.
Berger teaches a multi-specific chimeric antigen receptor (CAR) protein comprises an N-terminal extracellular targeting segment comprising a first targeting domain comprising a CD4 derived domain that binds to HIV Env, and a second targeting domain comprising a carbohydrate recognition domain (CRD) derived from a human C-type lectin that binds to HIV Env for treatment of HIV infection.  See abstract, ¶¶ [0006], [0297]-[0301] and Fig. 1. 
Berger teaches that the CAR can comprise a CD8 transmembrane domain (SEQ ID NO: 54).  See ¶¶ [0057], [0252] and Appendix. 
Berger teaches that the CAR can comprise a CD137/4-1BB co-stimulatory domain.  See ¶¶ [0062] and [0259]-[0261]. 
Berger teaches that the CAR can comprise a CD3 zeta intracellular signaling domain. .  See ¶¶ [0258]-[0261] and Fig. 1. 
Berger teaches that the CAR can comprise a hinge between the antigen binding domain and the transmembrane domain.  See ¶¶ [0229], [0223], [0247, and [0248].  
Berger teaches that the CAR can comprise a linker between the various domains of the CAR.  See ¶¶ [0155]-[0157], [0212], [0213], [0233],  [0243], [0244], [0247], and [0251].
Berger teaches that CAR can be expressed in a T cell or NK cell.  See ¶¶ [0313]-[0317]. 
Berger teaches isolated nucleic acids and vectors for expressing a CAR in a cell.  See ¶¶ [0011], [0137], [0210], [0221] and [0289]-[0296]. 
Berger teaches set forth above, but does not specifically construct a CRD-CAR with a CD8 transmembrane domain, a 4-1BB co-stimulatory signaling domain, and a CD3 zeta intracellular signaling domain. 
Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens. See Abstract, Introduction, and Redirecting T-cell specificity through the introduction of a CAR.
Jena teaches that the exodomains of CARs have also been fashioned from ligands or peptides to redirect specificity to receptors. the exodomain is completed by the inclusion of a flexible (hinge) sequence, such as from CD8 or immunoglobulin sequence and via a transmembrane sequence and the exodomain is fused to 1 or more endodomain(s).  See p. 1035-right column. 
Jena teaches that second generation CARs comprising 4-1BB/CD137 and CD3 signaling domains achieve fully competent activation and killing activity.  Jena teaches that second generation CARs demonstrate improved anti-tumor activity compared to first generation CARs.  See p. 1037-Modifying the CAR to achieve a fully competent activation signal and reduce immunogenicity and Fig. 1.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Berger and Jena and construct a CRD-CAR with a CD8 transmembrane domain, a 4-1BB co-stimulatory signaling domain, and a CD3 zeta intracellular signaling domain because Berger teaches using all of these domains for the construction of a CRD-CAR and because Jena teaches that second generation CARs comprising 4-1BB/CD137 and CD3 signaling domains achieve fully competent activation and killing activity demonstrate improved anti-tumor activity. Given the activity of CARs comprising 4-1BB/CD137 and CD3 signaling domains taught by Jena, one of skill in the art would have been motivated to use 4-1BB/CD137 and CD3 signaling domains in the CRD- CAR of Berger.
Regarding, claims 17 and 18, given the indefiniteness of the claims and a lack of method steps, the claims read on any use of the engineered lymphocyte of claim 7, e.g., treating HIV infection. 

6.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0267739 (Berger et al. Sep. 21, 2017), “Berger” in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044), “Jena” as applied to claims 1, 5-14, 17 and 18 above, and further in view of Swanson et al. (Cell October 22, 2015, 163: 746-758), “Swanson”
Berger and Jena teach as set forth above. 
Berger additionally teaches that the carbohydrate recognition domain (CRD) that binds to HIV Env recognize high mannose glycans on HIV Env.  See ¶ [0229].
Berger and Jena do not teach a banana lectin.
Swanson teaches that banana lectin (BanLec) avidly associates with high mannose type N-glycans on the HIV-1 envelope and can block viral entry into cells.  See paragraph bridging pp. 746-747.
Swanson teaches that a single amino acid substitution replacing histidine 84 with a threonine significantly reduces its mitogenicity, while preserving its broad spectrum antiviral potency.  See abstract, paragraph bridging pp. 746-747, Figures 1 and 2  and Table 1
Swanson teaches that it is important to reduce the mitogenicity of BanLec because the mitogenicity can lead to side effects like inflammation, increased viral transmission, and greater  HIV replication. See p. 746-right column.
Swanson teaches that the BanLec used was gi71042661.  See Supplemental Experimental Procedures, Construction and mutation of BanLec expression vectors. 
The BanLec gi71042661 comprises a histidine at position 84 of SEQ ID NO: 1, which is substituted with threonine in Swanson.  See Appendix. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Berger, Jena, and Swanson construct a CRD-CAR with the H84T BanLec of Swanson because Berger teaches that the CRD that binds to HIV Env recognize high mannose glycans on HIV Env and Swanson teaches that banana lectin BanLec avidly associates with high mannose type N-glycans on the HIV-1 envelope and H84T BanLec maintains its antiviral activity.  One would have been motivated to use the  H84T BanLec because Swanson teaches that it reduces BanLec’s mitogenicity, which is important to reduce because the mitogenicity can lead to side effects like inflammation, increased viral transmission, and greater HIV replication.

7.	Claim(s) 1 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0169260 A1 (Demetriou et al. June 21, 2018), “Demetriou” in view of US 2017/0267739 (Berger et al. Sep. 21, 2017), “Berger”  in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044), “Jena”.
Demetriou teaches that the  invention provides a composition for treating cancer comprising a peptide comprising a tumor-associated carbohydrate antigen (TACA)-binding domain derived from a lectin, wherein the TACA-binding domain specifically binds to a TACA of a tumor cell. In one embodiment, the lectin is selected from the group consisting of a mammalian lectin, human lectin, plant lectin, bacterial lectin, viral lectin, fungal lectin, and protozoan lectin. See ¶¶ [0006]-[0010].  
Demetriou teaches that the peptide comprises a chimeric antigen receptor (CAR) comprising the TACA-binding domain.  See ¶¶ [0015], [0025] and [0150]. 
Demetriou teaches that the intracellular domain of the CAR encoded by the CAR nucleic acid molecule comprises a CD3 zeta signaling domain and a costimulatory domain.  See ¶¶ [0025] and [0050]. 
Demetriou teaches that cytoplasmic domain can comprise a CD3 zeta signaling domain and a 4-1BB/CD137 signaling domain.  See ¶ [0155]. 
Demetriou teaches that preferably, the transmembrane domain in the CAR of the invention is the CD8 transmembrane domain. In some instances, the transmembrane domain of the CAR of the invention comprises the CD8 hinge domain.  See ¶ [0244]. 
Demetriou teaches that the CAR can comprise a linker between the various domains of the CAR.  See ¶¶ [ 0148], [0243], and [0250]. 
Demetriou teaches expressing the TACA binding CAR in T cells and NK cells. See ¶¶  [0029] and [0054].
Demetriou teaches nucleic acid expression vector for expressing the TACA binding CAR.  See ¶¶ [0026], [0051], [0086],  [0116] and [0196]-[0202].  
Demetriou teaches treating lung cancer.  See ¶¶ [0080], [0289], [0293] and [0298].
Demetriou teaches set forth above, but does not specifically construct a lectin derived TACA-binding domain, with a CD8 transmembrane domain, a 4-1BB co-stimulatory signaling domain, and a CD3 zeta intracellular signaling domain. 
Berger and Jena teach as set forth above. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Demetriou, Berger and Jena and construct a lectin derived TACA-binding domain with a CD8 transmembrane domain, a 4-1BB co-stimulatory signaling domain, and a CD3 zeta intracellular signaling domain because Demetriou teaches that preferably, the transmembrane domain in the CAR of the invention is the CD8 transmembrane domain, Berger teaches using a CD8 transmembrane domain in the CRD-CAR, and Jena teaches that second generation CARs comprising 4-1BB/CD137 and CD3 signaling domains achieve fully competent activation and killing activity demonstrate improved anti-tumor activity. Given the activity of CARs comprising 4-1BB/CD137 and CD3 signaling domains taught by Jena, one of skill in the art would have been motivated to use 4-1BB/CD137 and CD3 signaling domains in the TACA-binding domain  CAR of Demetriou.
Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/            Primary Examiner, Art Unit 1642                                                                                                                                                                                            


Appendix
Alignment of SEQ ID NO: 54 of Berger.

    PNG
    media_image1.png
    617
    840
    media_image1.png
    Greyscale


Alignment of SEQ ID NO: 1 with BanLec gi71042661

    PNG
    media_image2.png
    846
    861
    media_image2.png
    Greyscale